Citation Nr: 1025676	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from April 6, 
2005, and 50 percent disabling effective from November 30, 2006, 
to include a claim for a total disability rating based on 
individual unemployability (TDIU).

2.  Whether there is clear and unmistakable error (CUE) in a 
decision of December 1983, which granted service connection for 
PTSD and assigned a 10 percent rating for PTSD, effective from 
July 1, 1983.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1963 
to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
August and December 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In November 2006, the Veteran claimed a rating higher than his 
then-current 10 percent disability rating for his service-
connected PTSD.  The RO partially granted this claim in a 
December 2007 rating decision, which increased and staged the 
rating for the PTSD, from 10 to 30 percent disabling, 
retroactively effective from April 6, 2005; and assigned an even 
higher 50 percent rating, retroactively effective from November 
30, 2006.  He has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(A Veteran is presumed to be seeking the highest possible rating, 
unless he expressly indicates otherwise).  

In April 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), to schedule a personal hearing 
for the Veteran before a traveling Veterans Law Judge (VLJ) or 
via videoconference.  The RO then arranged a Travel Board hearing 
before the undersigned VLJ in December 2009.  The Veteran 
accordingly testified in support of his claims.  A transcript of 
the hearing is associated with the claims file.

The claim for an increased rating for his service-connected PTSD, 
including consideration for TDIU, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A December 1983 RO decision granted service connection for 
PTSD.  The RO assigned a temporary 100 percent rating for a 
period of psychiatric hospitalization (under Paragraph 29), 
effective from February 1, 1983 to June 30, 1983.  In the same 
rating decision, the RO also assigned an initial 10 percent 
rating, effective from July 1, 1983.  The Veteran was also 
properly notified of this rating decision in a December 1983 
letter.

2.  In November 2006, the Veteran attacked this decision, 
requesting revision of them on the basis of CUE.

3.  The December 1983 RO decision does not contain an error of 
fact or law that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  This decision was not fatally flawed or 
undebatably erroneous.


CONCLUSION OF LAW

The December 1983 RO decision that assigned the 10 percent rating 
for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A (West 2002); 
38 C.F.R. § 3.105 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009), eliminated the requirement 
of having to submit a 
well-grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to a claim, and expanded VA's duty to 
notify a claimant of the type of information and evidence 
required to support the claim, including insofar as apprising the 
claimant of the evidence he is responsible for providing versus 
the evidence VA will obtain for him.

The VCAA does not apply to CUE claims, however, irrespective of 
whether the Board or the local RO issued the decision in 
question.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

II.  Whether the RO's December 1983 Rating Decision Involves CUE 
in not Assigning a Rating Higher than 10 Percent for PTSD

The relevant procedural history of this case may be briefly 
summarized.

In December 1983, the RO granted the Veteran's claim for service 
connection for PTSD.  The RO assigned a temporary 100 percent 
rating for a period of psychiatric hospitalization (under 
Paragraph 29), effective from February 1, 1983 to June 30, 1983.  
In the same rating decision, the RO also assigned an initial 10 
percent rating, effective from July 1, 1983.  The Veteran was 
properly notified of this rating decision in a December 1983 
letter.

In November 2006, the Veteran submitted a CUE claim, which 
attacks the December 1983 decision for not assigning a higher 
rating than 10 percent, i.e., effective from July 1, 1983.  The 
RO has since, in August 2007, denied the Veteran's claim for CUE.  
This appealed ensued.

In an effort to receive compensation at a higher level than 10 
percent from as early as July 1, 1983, the Veteran is presently 
attacking the prior December 1983 decision on the grounds of CUE, 
to the extent the RO did not assign a rating greater than 10 
percent for his PTSD in that decision.  He apparently believes 
the RO did not give due consideration to evidence of record at 
the time suggesting the severity of his PTSD was totally 
disabling and, therefore, deserving of a higher 100 percent 
rating from July 1, 1983 to the present.  

According to 38 C.F.R. § 3.104(a), a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices of 
VA as to conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be subject 
to revision on the same factual basis, except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105 
and § 3.2600.  Section 3.2600 exception pertains to situations 
when the claimant filed a timely notice of disagreement (NOD) 
following the decision in question, to initiate an appeal.  This 
did not occur here, however, inasmuch as the Veteran did not 
appeal the December 1983 decision.

The section 3.105 exception, the one specifically at issue in 
this appeal, allows for the revision of the decision in question 
on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where 
the evidence establishes such error, the prior decision will be 
reversed or amended.  A rating or other adjudicative decision 
that constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE.  The 
three prongs are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated." Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not clear and 
unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 
245-246 (1994).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, [CUE]."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original).  
The failure to fulfill the duty to assist also cannot constitute 
CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

The December 1983 rating decision is a final and binding 
determination because, although the Veteran received proper 
notice of those decisions, he did not perfect an appeal in 
response.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  
Therefore, CUE must be established to amend or reverse this 
decision that assigned the initial, 10 percent rating for the 
PTSD.

The Board notes that the rating criteria in effect at the time of 
the December 1983 rating decision was not cited by the Veteran or 
his representative.  However, it is worth considering that the 
schedule of ratings for mental disorders in effect in December 
1983, under Part 4, 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
Post-traumatic Stress Neurosis (Disorder).  Those criteria 
provided that a 100 percent rating is assigned when there are 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the Veteran is demonstrably unable to obtain 
or retain employment.  A 70 percent evaluation is assigned when 
the Veteran's ability to establish and maintain effective or 
favorable relationships with people is seriously impaired and the 
psychoneurotic symptoms are of such severity and persistence that 
there is pronounced impairment in the ability to obtain or retain 
employment.  A 50 percent rating is assigned when there is 
substantial impairment in the ability to establish or maintain 
effective or favorable relationships with people, and when, by 
reason of psychoneurotic symptoms, the reliability, efficiency, 
and flexibility levels are so reduced as to result in severe 
industrial impairment.  A 30 percent rating is assigned for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment.  A 10 percent evaluation is 
assigned for less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  A noncompensable 
rating is assigned when there are neurotic symptoms that may 
somewhat adversely affect relationships with others but which do 
not cause impairment of working ability.  38 C.F.R. § 4.132 
(1983).

Regarding alleged factual error in those decisions, a finding of 
CUE must be based solely on the evidence of record at the time of 
the decision(s) in question.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  The Board cannot consider the medical 
evidence submitted by the Veteran after the December 1983 rating 
decision in forming a basis for CUE.  So he believes there 
was sufficient evidence of record, even when the RO issued the 
prior decision, to assign a higher rating for his PTSD.  But to 
the contrary, the Board finds that those prior rating decisions 
did not fail to consider the evidence in the file at the time 
regarding the severity of the Veteran's PTSD.  

Specifically, in the December 1983 rating decision, the RO 
expressly discussed the findings and results of a VA psychiatric 
hospitalization report for 1981; another VA psychiatric 
hospitalization report for the period February 1, 1983 to June 2, 
1983; and the November 1983 VA psychiatric compensation 
examination.  It is notable that at the end of the Veteran's 
psychiatric hospitalization in 1983, there is a discharge summary 
dated June 2, 1983, which was part of the factual record 
considered by the RO.  This report diagnosed the Veteran with 
PTSD and alcohol dependence.  The June 2, 1983 report recorded a 
15 year history of alcohol abuse that began immediately after 
separation, apparently pre-dating any treatment and diagnosis for 
PTSD.  The June 2, 1983 report significantly concluded that the 
Veteran's condition on discharge was "highly improved" and that 
he was "capable of employment."  

The November 1983 VA examination report confirmed that his 
condition was improving, diagnosing the Veteran with "PTSD in 
partial remission" and "alcohol abuse, inactive."  The 
examiner also found only moderate industrial impairment and mild 
social impairment.  While the Veteran might dispute the factual 
conclusions of the RO, there was sufficient evidence in the 
record for the RO to find that the Veteran's PTSD produced no 
more than moderate social and industrial impairment, especially 
given the medical evidence showing improvements in his condition 
following the hospitalization earlier in 1983.  And of course, 
this warranted only a 10 percent rating under the laws then in 
effect.  So the RO explicitly considered the pertinent evidence 
of record at the time of the decision, yet still found that the 
Veteran's PTSD symptoms warranted at most a 10 percent disability 
rating.

The Veteran is essentially objecting to that prior rating 
decision because the RO found that the weight of the evidence 
demonstrated that his symptoms more nearly approximated a 10 
percent disability rating rather than a higher rating, 
particularly a 100 percent rating.  But this assertion is simply 
a disagreement with the weighing of the evidence and the factual 
determinations the RO reached, and the law provides that a mere 
disagreement as to how the facts were weighed or evaluated by the 
RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  A claim of 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 
(1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the 
Veteran's contention that the evidence of record at the time of 
the rating decisions in question demonstrated entitlement to a 
higher 100 percent disability rating is, in essence, 
a mere disagreement with the RO's evaluation of the facts before 
it, this contention does not give rise to a finding of CUE.

Concerning a potential error of law, the Veteran has not 
identified any existing laws or regulations that were misapplied 
by the RO in those prior rating decisions that would establish 
CUE.  Indeed, a failure to address a specific regulatory 
provision involves harmless error unless the outcome would have 
been manifestly different.  Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  

However, the Veteran has alleged that his alcohol and drug abuse 
should have been considered in concert with the PTSD rating, and 
if it had been, would have resulted in a finding of higher 
severity of the PTSD.  That is, provisions for considering 
alcohol and drug abuse as symptomatology were allegedly either 
not considered or incorrectly applied.  With regards to this, the 
Veteran does not clarify how the RO misapplied any statute or 
regulation to the existing evidence in that prior December 1983 
rating decision, as it concerned alcohol and drug abuse.  

The Board notes that the current prohibition on compensation for 
primary alcohol and drug abuse did not exist at the time of the 
December 1983 decision.  Indeed, the language of 38 U.S.C.A. § 
1110 which states "no compensation shall be paid if the 
disability is a result of the Veteran's .. abuse of alcohol or 
drugs..." arises from an amendment to the statute by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. CONF. 
REP. NO. 964, 101st Cong., 2nd Sess. 1997 (1990), reprinted in 
1990 U.S.C.C.A.N. 2374, 2702.  This amendment applies to claims 
filed after October 31, 1990, which is not the case here (claimed 
service connection for PTSD in February 1993).  See OBRA, § 
8052(b).  Even acknowledging this, there was no associated and 
pending claim for direct service connection for primary alcohol 
or drug abuse at the time of the December 1983 decision.  

There is simply no contention by the Veteran as to exactly how 
consideration of alcohol or drug abuse might have afforded him an 
even higher rating for his PTSD, even under the more favorable 
version of the law on compensating alcohol/drug abuse that 
existed in December 1983.  The Board emphasizes that the rating 
criteria in December 1983 did not contain any specific provisions 
to afford higher ratings for alcohol/drug abuse.  

And despite his contentions, the RO did not fail to consider 
secondary service connection for alcohol and drug abuse, 
especially because there was no competent evidence at the time to 
show that the Veteran had alcohol or drug abuse as secondary to, 
or as a symptom of, the service-connected PTSD disability.  
Rather, his reported histories indicated that he had a long 
history of alcohol abuse, that existed prior to and independent 
of any psychiatric problems.  And there are no medical opinions 
that attributed alcohol and drug abuse to his diagnosed PTSD.

Without more, he and his representative fail to specify how the 
alleged misapplication of a statute or regulation resulted in a 
manifestly different outcome in this matter.  Id.  Concerning 
this, the Board notes that in alleging CUE in a final rating 
decision, the Veteran bears the burden of articulating with some 
degree of specificity what the error was and how, but for that 
error, the claim would have been granted rather than denied.  
Fugo, 6 Vet. App. at 43.  He has not done this in his pleadings.

So, in conclusion, the Board finds that the December 1983 
rating decision did not incorrectly apply the applicable 
statutory and regulatory provisions existing at the time of that 
decision, such that the outcome of the claim would have been 
manifestly different but for the error.  Hence, the criteria have 
not been met for reversing or revising this decision on the basis 
of CUE.


ORDER

The claim of CUE in the December 1983 rating decision is denied.




REMAND

Before addressing the remaining claim on appeal, the Board finds 
that additional development is required.  

First, the Veteran testified at his personal hearing that he 
recently began receiving Social Security Administration (SSA) 
benefits.  Upon further inquiry, the Veteran could not state 
whether his SSA benefits were for disability or retirement.  
See December 2009 personal hearing transcript, at 14.  At the 
time of the hearing, the Veteran added that he was slightly less 
than 65 years old-so, approximately full retirement age (i.e., 
aged 62 to 67 or above).  Id.

The Board notes that there are several types of benefits 
administered by the SSA including age-related or retirement 
benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402, 
423, 1381a, 1382 (West 2002).  Age-related or retirement benefits 
are based on a claimant's age and employment history.  42 
U.S.C.A. § 402(a).  Disability benefits are based on a claimant's 
age, employment history, and disability.  42 U.S.C.A. § 423; 20 
C.F.R. §§ 404.1505, 404.1520 (2009).  SSI benefits are based on 
age, disability, and income and resource limits.  
42 U.S.C.A. § 1382; 20 C.F.R. § 416.920 (2009).  Accordingly, the 
SSA may have medical records regarding a Veteran's disabilities 
where a Veteran is in receipt of either disability or SSI 
benefits.  

Unfortunately, here, it is not altogether clear what type of SSA 
benefits the Veteran has been receiving.  In close or uncertain 
cases, the VA should be guided by the principles underlying this 
uniquely pro-claimant system.  VA has a duty to assist Veterans 
and is required to "fully and sympathetically develop the 
Veteran's claim to its optimum before deciding it on the 
merits."  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) 
(citation and internal quotation marks omitted).  

So, on remand, the AMC must clarify this matter and obtain any 
outstanding SSA disability records that might be pertinent to his 
PTSD claim. When, as here, VA is put on notice of the existence 
of relevant SSA records, VA must try and obtain these records 
before deciding the appeal as part of the duty to assist.  See 38 
C.F.R. § 3.159(c)(2) and (3) (2009); see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).  

Second, the AMC must also attempt to obtain any outstanding VA 
treatment records.  The Veteran stated at his Travel Board 
hearing that he was seeing a VA treating psychiatrist some months 
ago and had received notification in the immediate past for 
setting up another treatment session for his PTSD.  The Board's 
review of the claims file reveals that his last VA psychiatric 
treatment session was at the Bay Pines, Florida VA Healthcare 
System (HCS), at the Sarasota CBOC, dated in May 2007.  It is 
unclear whether the RO attempted to obtain any more recent VA 
psychiatric treatment records since then.  So, at minimum, VA 
needs to obtain all of his relevant treatment records from the 
Bay Pines VA HCS, including any dated from May 2007.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not 
actual, notice of this evidence because it is generated within 
VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§  3.159(c)(2), (c)(3).  On remand, the AMC must 
attempt to obtain these additional records and, if they do not 
exist, must make an express declaration confirming that further 
attempts to obtain them would be futile.  The Veteran should also 
be apprised of the latter situation, if it arises.  

Finally, the AMC must provide additional development and 
consideration for entitlement to TDIU, as part of the Veteran's 
claim for increased evaluation for PTSD.  The Board notes that at 
his December 2009 hearing, the Veteran testified, in essence, 
that his service-connected PTSD was more than the current 50 
percent disabling level, and resulted in individual 
unemployability.  See personal hearing transcript, at 12.  He 
stated he had not worked in two years, apparently primarily due 
to his PTSD.  Id.  Moreover, he submitted a copy of his 2008 
federal individual income tax return (IRS Tax Form 1040), where 
he wrote "unemployed since January 2008" and reported no income 
other than Social Security benefits.  Even earlier, in his 
November 2006 claim, he also contended that he was unable "to 
maintain gainful employment or a living wage" due to his PTSD.  
During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), that a total disability rating for 
compensation based on individual unemployability (TDIU) claim is 
part of an increased rating claim when such claim is reasonably 
raised by the record.  As the Veteran has implicitly raised the 
issue of a TDIU here, it should be addressed as part of the 
appeal.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).

In this regard, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for the TDIU 
component of the increased evaluation claim.  This letter should 
notify the Veteran and his representative of any information or 
lay or medical evidence not previously provided that is necessary 
to substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice- connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this regard, TDIU may be assigned when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  
If there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at least 
one disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating to 
70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service- connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's 
service- connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

As mentioned, the record shows that the appellant is not working.  
He alleges that his service-connected PTSD has prevented him from 
maintaining and/or obtaining gainful employment.  At the present 
time, the Veteran is in receipt of service connection for PTSD, 
currently rated as 50 percent disabling, and for a left index 
finger laceration disability, rated as 10 percent disabling, both 
effective from November 30, 2006.  Given the Veteran's testimony 
at his December 2009 Board hearing, the Board finds that a 
psychiatric examination is necessary to determine the current 
severity of the Veteran's service-connected PTSD.

Following the above development, the RO should determine whether 
an extra schedular evaluation is warranted under 38 C.F.R. § 
3.321 due to any marked interference with employment caused by 
the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will advise the Veteran of what 
evidence would substantiate his claim for 
entitlement to TDIU, as well as a claim for an 
extra schedular rating due to the service-
connected PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).



2.	Obtain the Veteran's SSA records, including 
all medical records which formed the basis of any 
decision rendered by that agency.  If these 
requested records are unavailable, or the search 
for them otherwise yields negative results and 
further attempts to obtain these records would be 
futile, this must be documented in the 
claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

3.	Ask the Veteran to assist in the search for 
his VA treatment records by specifying dates, 
locations, and providers of treatments at VA 
facilities.  After allowing an appropriate time 
for response, contact the Bay Pines VA HCS to 
obtain all of his psychiatric treatment records, 
especially any outstanding records not already 
associated with the claims file dated from May 
2007.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain these records would be futile, this must 
be documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

4.	Schedule the Veteran for A psychiatric VA 
examination to determine the current level of 
severity of the service connected PTSD.  The 
Veteran's claims folder must be made available to 
and reviewed by the examining physicians.  
Following the examination, the examiner should 
address the following:

a) Describe all symptoms caused by the 
service-connected PTSD, as well as the 
severity of each symptom.  The examiner 
should report how each symptom affects the 
Veteran's social and occupational 
adaptability.  The examiner should assign a 
GAF score, as well as an interpretation of 
the scores meaning.

b) The examiners should describe what type of 
employment activities would be limited due to 
the service-connected PTSD.  

The examiner must provide a comprehensive 
report by including a complete rationale for 
all opinions and conclusions reached and 
citing the objective medical findings leading 
to the conclusions.  

5.	Then readjudicate the claim for an 
increased evaluation for PTSD in light of any 
additional evidence.  Address schedular 
evaluation, extraschedular consideration, and the 
Veteran's claim that he is unemployable (i.e. 
claim for a TDIU) as a result of his service-
connected PTSD.  If the claim is not granted to 
the Veteran's satisfaction, send him an SSOC and 
give him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


